The opinion of the court was delivered by
•Hobton, C. J.:
The certificate of the clerk of the district court appended to the record in this case is as follows:
“State oe Kansas, Chautauqua County, ss.:
I, Thomas N. King, clerk of the district court in and for said county, do hereby certify that the above and foregoing is a true and complete copy of the records and papers in my office in the case of E. R. Cutler against C. W. Moore, as fully and completely as the same were directed to be made out and certified by 8. P. Moore, attorney for said defendant.
In testimony whereof, I have hereunto set my hand and affixed my official seal on this 25th of November 1875.
[seal.] T. N. King, Clerk”
The questions discussed in the brief of counsel for plaintiff in error are, that the service made upon the said plaintiff in error in the court below was defective, and that the attachment-proceedings had in said court failed to describe the property attached. It does not appear from the record in this case, that a full and complete transcript of the case in the court below has been brought to this court; and as it does affirmatively appear that the counsel for the plaintiff in error has had certified to this court only such proceedings of the district court as he has thought to his interest to present, we cannot undertake to consider the alleged error submitted to -us. The certificate to the record is of such character as to forbid any review of the matters attempted. to be presented to us for our determination.
The judgment of the court below will be affirmed.
All the Justices concurring.